DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A display, comprising: a plurality of light emitting diodes (LEDs); a thin film transistor (TFT) substrate formed over the LEDs to control emission of light from the plurality of LEDs; a liquid crystal layer formed over the TFT substrate; a color filter (CF) substrate formed over the liquid crystal layer to control a color of the light emitted from the plurality of LEDs; and a controller communicatively coupled to the plurality of LEDs to group subsets of LEDs of the plurality of LEDs into a plurality of different local dimming zones, wherein the subsets of LEDs in each one of the plurality of different local dimming zones changes over time, wherein the subsets of LEDs are changed after an expiration of a pre-defined time period is detected, wherein the subsets of LEDs are changed by shifting a position of the plurality of different local dimming zones by a single LED after the expiration of the pre-defined time period is detected.” (As claimed, emphasis added)
As to Claim 8, the prior art of record fails to teach or suggest, either alone or in combination, “A method comprising: controlling, by a processor, an illumination of light emitting diodes (LEDs) that are arranged into a plurality of different dimming zones of LEDs; detecting, by the processor, an expiration of a pre-defined time period; and shifting, by the processor, a position of the plurality of different dimming zones of LEDs by a single LED.” (As claimed, emphasis added)
As to Claim 13, the prior art of record fails to teach or suggest, either alone or in combination, “A non-transitory computer readable storage medium encoded with instructions executable by a processor, the non-transitory computer-readable storage medium comprising: instructions to create a plurality of local dimming zones, wherein each one of the plurality of local dimming zones comprises a respective subset of light emitting diodes (LEDs) of a plurality of LEDs of a display; instructions to control an illumination produced by the respective subset of LEDs in each one of the plurality of local dimming zones to generate an image on the display; instructions to detect an expiration of a pre-defined time period; instructions to move the plurality of local dimming zones across the plurality of LEDs to associate a different respective subset of LEDs for each one of the plurality of local dimming zones; and instructions to control the illumination produced by the different respective subset of LEDs in each one of the plurality of local dimming zones to generate the image on the display.” (As claimed, emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Onishi et al. 			USPGPUB 2011/0316902
Onishi et al.			U.S. Patent 8,581,941


















Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694